DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
Claim 13, page 12 line 5, recites “indicating a front collision triggering event or; and” examiner suggest removal of or, “indicating a front collision event; and”.
Claim 20 recites “the method of claim 18 the vehicle seat cushion pivots upward by a second predetermined angle when the rear collision triggering event indicates a potential collision or an impending front collision, the second predetermined angle being from about 7 to 10 degrees.” Examiner believes the word wherein is missing and the rear collision triggering event is a typo and is intended to be front collision triggering event, the following changes are suggested to be made for clarity.
20.The method of claim 18 wherein the vehicle seat cushion pivots upward by a second predetermined angle when the front collision triggering event indicates a potential front collision or an impending front collision, the second predetermined angle being from about 7 to 10 degrees.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 8393667).
	In regards to claim 1, Hashimoto discloses a vehicle system (10) comprising: a vehicle seat (14) having a vehicle seat cushion (16) and a vehicle seatback (18), the vehicle seatback rotatable relative to the vehicle seat cushion ( about 20, see fig. 3, col.5 lines 1-5); an actuation system (22) that adjusts a position of the vehicle seatback relative to the vehicle seat cushion for a rear collision triggering event and/or adjusts the position of the vehicle seat cushion relative to the vehicle seatback for a front collision triggering event; and a profile selector (ECU) that receives vehicle seat contextual data and determines an actuation travel profile that is applied to the vehicle seatback and/or seat cushion via the actuation system in response to the vehicle seat contextual data indicating the rear collision triggering event or the front collision triggering event (ECU receives information from the collision prediction sensor and determines the location of the vehicle seat and if it needs to be changed to be within a predetermined range in the case of a triggering event, in which case it activates the power unit to apply an actuation travel profile to the vehicle seatback, see col.3 lines 20-34, and col.7 lines 15-46).  
	In regards to claim 2, Hashimoto discloses wherein the rear collision triggering event and the front collision triggering event indicate either a potential collision or an impending collision (see col.3 lines 20-34).
	In regards to claim 3, Hashimoto discloses wherein application of the actuation travel profile results in the vehicle seatback rotating forward with respect to the vehicle seat cushion when the rear collision triggering event indicates a potential collision or an impending rear collision (see col.3 lines 16-34).  
	In regards to claim 9, Hashimoto discloses wherein the profile selector includes a data processing unit (control unit ECU) that determines presence of the rear collision triggering event or the front collision triggering event from the vehicle seat contextual data, the profile selector further includes a controller that applies and selects a suitable actuation travel profile for repositioning the vehicle seat from the vehicle seat contextual data (the control unit receives an indication of collision (forward or rear) from the collision detection sensor and then determines if actuation is needed, if so the control unit sends a signal for the power unit to actuate the seat to fit a suitable travel profile repositioning the seat forward). 
	In regards to claim 13, Hashimoto discloses a method for moving a vehicle seat for enhancing impact safety (see abstract), the method comprising: receiving vehicle contextual data (at least from the ECU and Collision detection sensor); selecting an actuation travel profile for rotating a vehicle seatback relative to a vehicle seat cushion in response to vehicle seat contextual data indicating a rear collision triggering event (control unit controls power unit for actuation of seat rotation); and applying the actuation travel profile to a vehicle seat such that the vehicle seatback rotates to a forward position from its initial position for a rear collision triggering event (see col.3 lines 16-34 and Col.7 lines 15-46).  
	In regards to claim 17, Hashimoto discloses wherein the rear collision triggering event or the front collision triggering event indicates either a potential collision or an impending collision (see col.3 lines 16-34).
Claims 1-3, 9, 12-14, and 16-17 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Akaike (US 20170291511).
	In regards to claim 1, and 13, Akaike discloses, A vehicle system comprising (see fig. 1, 5-6,8-10): a vehicle seat (1) having a vehicle seat cushion (20) and a vehicle seatback (11), the vehicle seatback rotatable relative to the vehicle seat cushion (see fig, 1,2,&6); 
an actuation system (11D) that adjusts a position of the vehicle seatback relative to the vehicle seat cushion for a rear collision triggering event and/or adjusts the position of the vehicle seat cushion relative to the vehicle seatback for a front collision triggering event; and 
a profile selector (controller C) that receives vehicle seat contextual data and determines an actuation travel profile that is applied to the vehicle seatback and/or seat cushion via the actuation system in response to the vehicle seat contextual data indicating the rear collision triggering event or the front collision triggering event.  See paragraphs 0033, claims 2,9,10, and 11. 
	In regards to claim 2 and 17, Akaike discloses wherein the rear collision triggering event and the front collision triggering event indicate either a potential collision or an impending collision (see paragraph 0036).
	In regards to claim 3 and 16, Akaike discloses wherein application of the actuation travel profile results in the vehicle seatback rotating forward with respect to the vehicle seat cushion when the rear collision triggering event indicates a potential collision or an impending rear collision (paragraph 0036).  
	In regards to claim 9, Akaike discloses wherein the profile selector includes a data processing unit that determines presence of the rear collision triggering event or the front collision triggering event from the vehicle seat contextual data, the profile selector further includes a controller that applies and selects a suitable actuation travel profile for repositioning the vehicle seat from the vehicle seat contextual data (paragraphs 0033-0037, “in a case where it is determined that an excessive external load due to the occurrence of the collision … the above-described controller C first performs an angle correction so as to move the main back part 11 into the appropriate range Wp suitable for receiving the load when the main back part H is in the inappropriate range Wi out of the appropriate range Wp.”).
	In regards to claim 12, Akaike discloses wherein the actuation systems further operable to pivot the vehicle seatback to a rearward position from its initial position. (see fig.2 & 3). 
	In regards to claim 14, Akaike discloses wherein if a sensed closing distance is decreasing (a collision is pending), a determination is made if seat back actuation should be triggered (if the seat back is reclined), if it is determined that actuation should proceed, additional contextual data is sensed which includes occupant information, seat back position, and adjuster position such that a required vehicle seatback actuation angle is determined. At the time of collision being sensed, the controller C can detect additional contextual information regarding the vehicle seat such as if the person is seated, the rotational positions of the main back motor 11D and the shell back motor 12D based on the number of pulse signals. In this way, the controller C can detect inclination angles of the main back part 11 and the shell back part 12 whose angles are adjusted to the determined necessary angle range Wp by the driving operation of each main back recliner 11C and each shell back recliner 12C.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 8393667) as applied to the claims above, and further in view of Yetukuri (US 20180170215)
	In regards to claim 4 and 18, Hashimoto discloses the claimed invention but fails to discloses wherein the vehicle seatback is rotated forward to a forward position within a first predetermined time period in anticipation of a potential rear collision or within a second predetermined time period in anticipation of the impending collision, the first predetermined time period greater than second predetermined time period, the vehicle seatback moving to the forward position with a smooth rotational speed.  
	Yetukuri teaches wherein the vehicle seatback is rotated forward to a forward position within a first predetermined time period in anticipation of a potential rear collision or within a second predetermined time period in anticipation of the impending collision, the first predetermined time period greater than second predetermined time period, the vehicle seatback moving to the forward position with a smooth rotational speed (see paragraphs 0015,0016, and 0022, the first time zone Z1 is indicated as potential impact zone and the Z2 is indicated as imminent impact zone, Z1 is a longer time period than Z2). Therefore, it would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Hashimoto to rotate the vehicle seatback relative to the seat cushion in the predetermined time period as taught by Yetukuri in order to protect the occupant as fast as the trigger event is occurring. It has been held that where the general conditions of a claim are disclosed in the prior art, such as rotating the vehicle seatback, in an appropriate time so as to protect the occupant from a collision, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 5, Hashimoto discloses wherein the vehicle seatback is rotated forward to a first predetermined angle  (the target reclined angle see fig.3) relative to an initial position of the vehicle seatback in moving to the forward position. 
	In regards to claim 6 and 19, Hashimoto and Yetukuri in combination teach wherein the first predetermined angle is from 5 to 13 degrees (Yetukuri, 9 degrees), the first predetermined time period is from 600 to 1200 ms and the second predetermined time period is from 200 to 600 ms (see Yetukuri paragraph 0022).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 8393667) as applied to the claims above, and further in view of Mattes (US 20070185635).
	In regards to claim 7-8, Hashimoto fails to teach wherein application of the actuation travel profile results in the vehicle seat cushion pivots upward by a second predetermined angle when the front collision triggering event indicates a potential front collision or an impending front collision.  And in regards to claim 8, that the second predetermined angle is from about 7 - 10 degrees. 
	However, Mattes teaches an occupant protection system for vehicles wherein a sensor detects hazardous situations in advance, such as a potential front collision see paragraph 0015, and generates a trigger signal that activates an actuator which adjusts the seatback 23 forward and the seat cushion 24 upwards see paragraph 0021-0023. 
	It would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Hashimoto with Mattes in order to prevent an occupant from slipping under and thus through the seat belt, such sliding also being known as "submarining" and better protect the occupant as Mattes teaches (paragraph 0022). 
	Although Mattes does not explicitly teach that the seat cushion be moved upward by a predetermined angle this would have been obvious in modifying Hashimoto to one of ordinary skill in the art by the effective filing date. Therefore in regards to claim 8, the second predetermined angle is from about 7-10 degrees, as Hashimoto teaches rotatably adjusting the seat back by a predetermined angle, a predetermined angle could too be established for the seat cushion since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 8393667) as applied to the claims above, and further in view of Freienstein (US 11046208).
	In regards to claim 10, Hashimoto fails to disclose wherein the vehicle seat contextual data includes speed of a vehicle approaching from behind.  However, Freienstein teaches an occupant protection control system 30 having a pre-collision sensor unit 24 (see abstract and col.3 lines 3-17) capable of determining the speed and direction of movement of other nearby vehicles to assist in determining whether a collision is imminent. It would have been obvious to a person of ordinary skill in the art to substitute  Hashimoto's collision prediction sensor with the pre-collision sensor unit in order to include contextual data of the speed of approaching vehicles from behind and adequately operate the vehicle seat so that the occupant is in the appropriate position at the time of the collision. 
	In regards to claim 11, Hashimoto in view of Freienstein teaches wherein the vehicle seat contextual data further includes one or more or all of vehicle speed, current vehicle seatback position, occupant classification, rear seat occupancy, and current seat adjuster position. Freienstein’s occupant protection control system further includes contextual data including vehicle speed from the electronic stability control 26, and current vehicle seatback position, rear seat occupancy and current seat adjuster position from seat position sensors 80,82,84,86 see fig.4 and col.5 lines 20-55.  
	In regards to claim 14, Hashimoto discloses the claimed invention wherein if a sensed closing distance is decreasing, a determination is made if seat back actuation should be triggered (collision prediction sensor and ECU). Hashimoto fails to explicitly disclose wherein if it is determined that actuation should proceed, additional contextual data is sensed which includes occupant information, seat back position, and adjuster position such that a required vehicle seatback actuation angle is determined. 
	However, Freienstein teaches that when a sensed closing distance is decreasing is detection and a collision prediction (fast mode), the vehicle seat is equipped with a vehicle seat controller which receives inputs for a seat position signal from each of the seat position sensors 80,82,84,86. The seat position sensors provide information about occupant and the seat back position. Additionally, an adjuster position is sensed such that a required seatback actuation angle is determined. The seat control processor 42 configured for comparing each current seat position with respective stored desired seat positions for each of the positions that is stored in memory 44 (step 254) for an imminent collision, and the direction of movement and a distance for the seat in tilting, up/down, and forward/backward, along with the angle of the seatback or back rest are determined (see abstract and col.5 line 42-col.6 line 37). 
	Therefore, it would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Hashimoto's method for moving a vehicle seat for enhancing impact safety with the teachings of Freienstein in order for the seat position to correspond with the best position to mitigate severity of a collision for an occupant of the vehicle seat. 
In regards to claim 15, Freienstein teaches wherein profile selection criteria is applied and a profile ID identified such that an identified actuation travel profile is then accessed from a database (memory 44) of predetermined actuation profiles or created by interpolation between existing profiles.  Freienstein teaches, col.6 lines 18-38, the stored desired seat positions are typically provided by a vehicle manufacturer and stored in the memory 44 provided with the vehicle seat controller 40. The desired seat position corresponds to a position to mitigate severity of a collision for an occupant of the vehicle seat. After the comparison (with the current seat positions), the vehicle seat control processor 42 is configured to determine fast mode operation for the vehicle seat to achieve the desired position (step 258). The direction of movement and a distance for the seat in tilting, up/down, and forward/backward, along with the angle of the seatback or back rest are determined.
	In regards to claims 16, Hashimoto discloses wherein application of the actuation travel profile results in the vehicle seatback rotating forward with respect to the vehicle seat cushion when the rear collision triggering event indicates a potential collision or an impending rear collision (see col.3 lines 16-34).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 8393667) in view of Yetukuri (US 20180170215) as applied to claims 18 above, and further in view of Mattes (US 20070185635).
	In regards to claim 20, Neither Hashimoto or Yetukuri teach the vehicle seat cushion pivots upward by a second predetermined angle when the rear front collision triggering event indicates a potential front collision or an impending front collision, the second predetermined angle being from about 7 to 10 degrees.
	However, Mattes teaches an occupant protection system for vehicles wherein a sensor detects hazardous situations in advance, such as a potential front collision see paragraph 0015, and generates a trigger signal that activates an actuator which adjusts the seatback 23 forward and the seat cushion 24 upwards see paragraph 0021-0023. 
	It would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Hashimoto with Mattes in order to prevent an occupant from slipping under and thus through the seat belt, such sliding also being known as "submarining" and better protect the occupant as Mattes teaches (paragraph 0022). 
	Although Mattes does not explicitly teach that the seat cushion be moved upward by a predetermined angle this would have been obvious in modifying Hashimoto to one of ordinary skill in the art by the effective filing date. The second predetermined angle is from about 7-10 degrees, as Hashimoto teaches rotatably adjusting the seat back by a predetermined angle, a predetermined angle could too be established for the seat cushion since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of relevant occupant safety control of vehicle seats, Hopfner US 20200171986 teaches the seat cushion rotates upwards a set angle in the event of a collision triggering event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616